Citation Nr: 1241340	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for an enlarged heart with scarring, to include as secondary to service-connected disability.

3.  Entitlement to service connection for failing eyesight, to include as secondary to service-connected disability.

4.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia that, among other things, denied service connection for right arm disability, an enlarged heart with scarring, a liver disorder, and failing eyesight, all to include as secondary to service-connected disability, and also denied an evaluation in excess of 10 percent for hypertension and a total rating based on unemployability due to service-connected disability.  

During the pendency of the appeal, by rating action dated in August 2012, the RO granted service connection for thoracolumbar intervertebral disc syndrome, cervical intervertebral disc disease, left lower extremity radiculopathy, right lower extremity radiculopathy and chronic left pelvis deformity.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration.

In correspondence dated in October 2012, the Veteran wrote that the only issues he is specifically appealing are entitlement to an increased rating for hypertension, and service connection for a right arm condition, eyesight problems and an enlarged heart with scarring.  He also referred to appeals for service connection of posttraumatic stress disorder (PTSD) and a left pelvis disability.  The Board points out, however, that neither PTSD nor a higher rating for pelvis disability is in appellate status.  These matters are referred to the RO for appropriate action.  As such, the only issues for appellate consideration are those as listed on the title page of this decision.  

Following review of the record, the issues of entitlement to service connection for a right arm disability and enlarged heart with scarring, to include as secondary to service-connected disability, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Hypertension is manifested by diastolic pressure readings predominantly less than 110 and systolic pressures below 200.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has severe high blood pressure for which a higher rating is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id at 486

Here, adequate notice was sent to the appellant by letters dated in December 2008 and March and April 2009 prior to the initial unfavorable decision on the claim under consideration that informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award has also been sent to the appellant.  In this case, however, the claim of entitlement to an increased rating for hypertension is denied.  Therefore, no rating or effective date will be assigned.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Extensive VA clinical records have been associated with the record and reviewed.  Private records have also been received and considered.  The Veteran has been afforded two VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  His statements in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  As such, the issue of entitlement to an increased rating for hypertension is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 that provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  To warrant a higher rating, the evidence must show that diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  8 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).


Factual Background and Legal Analysis

The most recent claim for a higher rating for service-connected high blood pressure was received in November 2008.  VA regulations allow for the assignment of an higher rating for up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability has occurred. 38 C.F.R. §§ 3.157, 3.400(o)(2) (2012).  

The record reflects that the Veteran has been treated on a regular and continuing basis by VA for multiple complaints and disorders, including medication management for hypertension.  During this timeframe, the appellant's blood pressure has been obtained on numerous occasions and will only summarized as pertinent to the criteria for a higher rating for hypertension.  

The Veteran underwent a VA examination in December 2008.  His blood pressure was recorded as 164/113, 159/98, and 168/103.  Following examination, the diagnosis was essential hypertension, poorly controlled, etiology unknown, most likely familial.  The VA examiner noted that hypertension had no significant effects on his occupation.

Extensive VA outpatient notes reflect that the Veteran's blood pressure has widely fluctuated over the course of the appeal period for which he has been placed on continuing medication.  A blood pressure reading low of 109/63 was recorded in February 2011, followed by a number of diastolic readings between 100 and 104 between February and March 2011.  The appellant was shown to have a blood pressure reading of 155/110 in June 2011 when it was noted that he had been out of his medication -Diltiazem -for four days.  After restarting medication, his blood pressure was 133/82 two days later.

The Veteran was afforded a VA examination in May 2012.  Among other things, it was reported that he had been medically discharged from his job as a railroad engineer driver due to hypertension.  The examiner related that since being diagnosed with hypertension, the appellant had received a multi-disciplinarian approach in managing the disorder.  It was noted that he forgot to take his blood pressure medications at times.  It was reported that blood pressure readings taken on three occasions between December 2011 and January 2012 had been 156/108, 128/108 and 144/109.  Three blood pressure readings on current VA examination were 184/117, 157/123 and 176/112.  It was reported that the Veteran was escorted to employee health for consistently elevated blood pressure readings of more than 160/90.  The examiner noted that hypertension did not affect the appellant's ability to work.  

The Board observes in this instance that although very anomalous diastolic readings ranging between 112 and 123 were reported between December 2011 and January 2012, and on VA examinations in 2008 and 2012, it is shown that these have overwhelmingly not been replicated throughout the 3 1/2 year appeal period except for a single occasion in June 2011, when it was reported that he had not taken his medication for four days.  It has been reported that the Veteran does not consistently comply with his blood pressure medication regimen.  In any event, it is not demonstrated that these diastolic readings over 110 are predominant.  Review of the voluminous evidence dating through 2012 reflects that the Veteran's diastolic readings have predominantly been in the 70, 80, and 90 ranges over the course of the appeal period.  His systolic reading was 184 on VA examination in 2012 and did not exceed 168 or any other occasion.  There is no evidence of a systolic blood pressure reading over 200 during the appeal period.  As such, the Board finds that the appellant's blood pressure readings are contemplated by the criteria for a 10 percent evaluation and no more.  Thus, a rating in excess of 10 percent is not warranted. 

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his hypertension is worse than currently rated.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In the instant case, however, whether the appellant meets the criteria for a higher rating is not capable of lay observation.  This is because an increased evaluation for high blood pressure depends on the results of clinical findings that are substantially beyond a layman's competence. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, to the extent that the appellant asserts that his service-connected hypertension is worse, the Board points out that the predominant findings on the VA clinical examinations over the years do not establish that he has more severe disability in this  respect.  The Board concludes that the predominant clinical findings on evaluations over the years are of greater probative value and fail to demonstrate that a higher evaluation is warranted for service-connected hypertension.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent is appropriate.

Finally, the Board has also considered whether a higher rating for hypertension is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2012) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The objective evidence does not demonstrate that the appellant's service-connected hypertension markedly interferes with employment beyond that contemplated by the rating schedule as indicated on VA examinations noting that the disability had no significant effects on his occupation.  The record reflects that the Veteran has been consistently employed in compensated work therapy (CWT) over the years.  There is no evidence showing that he has been frequently hospitalized due to his symptoms.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  The Board finds that the rating assigned is precisely that contemplated for this disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board thus concludes that the Veteran has not demonstrated such a degree of disability that renders the application of the regular rating schedule standards impractical.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218 227 (1995).  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for hypertension and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for hypertension is denied 


REMAND

The Veteran asserts that he has failing eyesight and an enlarged heart, to include as due to service-connected hypertension, and right arm disability secondary to the service-connected cervical spine.

A June 2002 medical report from Beth Israel Deaconess Medical Center noted that the Veteran received follow-up for retinal hemorrhage detected on routine examination in March 2002.  Following evaluation, the assessments included history of solitary retinal hemorrhage right eye likely due to anemia versus poorly controlled hypertension, now resolved.  A private physician wrote in November 2005 that the appellant had complications of high blood pressure that primarily revolved around some intermittent blurring of his vision, although an eye examination was found to be grossly normal on that occasion.  VA outpatient records dated between 2008 and 2009 demonstrate that the Veteran has been treated for recurrent pterygium and carries a diagnosis of disorders of refraction and accommodation that are not specified.  Review of the record discloses that the Veteran has not had a specific VA examination relative to the eyes and one should be scheduled.

The Board observes that although no neurological impairment affecting the right upper extremity, including radiculopathy, was elicited on VA examination in July 2012, the appellant sought treatment in September 2012 for complaints of neck pain radiating into the right arm and hand.  An impression of cervicalgia with radicular component was provided at that time.  Therefore, given that he has sought treatment for right arm symptoms that have been linked to the neck, the appellant should also be afforded an examination in this regard, to include a clinical opinion as to whether he has right upper extremity disability related to a service-connected disorder.  

As to the claim for service connection for an enlarged heart with scarring, records from Beth Israel Deaconess Medical Center dating from 1994 reflect that in February 1996, a chest X-ray was interpreted as showing an enlarged heart with a tortuous aorta.  The impression was increased size of the cardiac silhouette without other evidence of acute process.  The Veteran was seen for complaints of chest pain in November 1996 where it was noted that he was status post motor vehicle accident three weeks before.  The final report indicated that the heart was slightly enlarged with left ventricular prominence but with no evidence of congestive heart failure.  In July 2001, an X-ray of the chest disclosed that the heart had an LV (left ventricular) configuration and that the aorta was mildly unfolded.  The impression was no evidence of acute cardiopulmonary process.  However, ensuing private records reflect no cardiac anomalies, symptoms or diagnosis when the heart was evaluated on subsequent physical examinations.

A VA outpatient clinic record dated in March 1996 reported that the Veteran had evidence of end organ damage of hypertension that included left ventricular hypertrophy.  It was noted that he had been prescribed Cardizem.  A VA clinic note dated in May 2006 noted medical history that included heart disease, "per CPRS" [VA computerized records].  However, when the Veteran was afforded a VA examination in December 2008 for hypertension purposes, it was reported that that there was no history of hypertensive cardiovascular disease.  The examiner stated that hypertensive heart disease was not present.  Subsequent VA outpatient records dating through 2012 do not reflect that the Veteran was followed for any symptoms of heart disease and no pertinent defects or diagnoses were recorded in this regard.  

In view of the above, the Board thus finds that there is conflicting clinical evidence regarding the heart that must be reconciled prior to disposition of this issue on appeal and that a VA cardiac specialist examination is warranted for a definitive opinion.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA eye examination by an appropriate clinician for an opinion as to whether the Veteran has eye disease and whether it is proximately due to or has been aggravated by service-connected hypertension.  The claims folder must be made available to the examiner and clinical findings should be reported in detail, to include a specific diagnosis(es). 

If the Veteran has any eye disease, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) secondary to or has been made chronically worse (aggravated) by hypertension or any other service-connected disability.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.   The opinion should be fully explained with complete rationale.

2.  Schedule the Veteran for a VA neurologic examination of the right arm/hand by an appropriate physician.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran has right arm/hand disability that is secondary to or has been made chronically worse (aggravated) by service-connected disability, including the cervical spine.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.  The opinion should be fully explained with complete rationale.

3.  Schedule the Veteran for an examination by a VA cardiologist to determine whether he has heart disease, to include as secondary to service-connected disability, specifically hypertension.  The claims folder and a copy of this remand must be provided to the examiner in connection with the examination.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examination report should reflect consideration of the veteran's documented medical history, current complaints, and other assertions, etc.

The examiner should a) indicate whether the Veteran has heart disease and the type of such, if any; and b) provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) any heart disease found is secondary to or has been aggravated by service-connected disabilities, including hypertension.  If aggravation is found, the examiner should provide a baseline prior to the aggravation, and offer an assessment of the extent of additional cardiac disability resulting from aggravation by service-connected disability. 

The examiner must specifically rule in or rule out enlarged heart with scarring.  If there is any history of this, the examiner should establish whether there are any residuals of such, no matter how slight. 

The examiner must provide full rationale for the opinion.

4.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


